Case 1:21-cr-00349-JSR Document9 Filed 06/14/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
Vv. 21 Cr. 349

Tameka Lewis,
Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

Confidential Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases. Certain of that
discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense
of this criminal case. Discovery materials produced by the Government to the defendant or the
defendant’s counsel that are either (1) designated in whole or in part as “Confidential” by the
Government in emails or communications to defense counsel, or (2) that include a Bates or other
label stating “Confidential,” shall be deemed “Confidential Material.”

Sensitive Disclosure Material. Certain of the Government’s disclosure material, referred
to herein as “Sensitive Disclosure Material,” contains information that identifies, or could lead to

the identification of, witnesses who may be subject to intimidation or obstruction, and whose lives,

 

 

 
Case 1:21-cr-00349-JSR Document9 Filed 06/14/21 Page 2 of 5

persons, and property, as well as the lives, persons and property of loved ones, will be subject to
risk of harm absent the protective considerations set forth herein. The Government’s designation
of material as Sensitive Disclosure Material will be controlling absent contrary order of the Court.
Any material designated as Sensitive Disclosure Material shall also be deemed Confidential
Material.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Confidential Material and Sensitive Disclosure Material shall not be disclosed by the
defendant or defense counsel, including any successor counsel (“the defense’’) other than as set
forth herein, and shall be used by the defense solely for purposes of defending this action. The
defense shall not post any Confidential Material or Sensitive Disclosure Material on any Internet
site or network site to which persons other than the parties hereto have access, and shall not
disclose any Confidential Material or Sensitive Disclosure Material to the media or any third party
except as set forth below.

2. Confidential Material that is not Sensitive Disclosure Material may be disclosed by
counsel to:

(a) Personnel for whose conduct counsel is responsible, 7.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action;

(c) The defendant; and

(d) Such other persons as hereafter may be authorized by the Court.

3. Sensitive Disclosure Material shall be disclosed by counsel to:

 

 

 

 

 

 
Case 1:21-cr-00349-JSR Document9 Filed 06/14/21 Page 3 of 5

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action;

(c) The defendant for review in the presence of defense counsel for purposes related to
this case, and the defendant shall not maintain, retain, or keep copies of any records
containing Sensitive Disclosure Material outside of the presence of counsel; and

(d) Such other persons as hereafter may be authorized by the Court.

4. Except for Confidential Material or Sensitive Disclosure Material that has been made
part of the record of this case, the defense shall return to the Government or securely destroy or
delete all Confidential Material and Sensitive Disclosure Material, including the seized ESI
Confidential Material and Sensitive Disclosure Material, within 30 days of the expiration of the
period for direct appeal from any verdict in the above-captioned case; the period of direct appeal
from any order dismissing any of the charges in the above-captioned case; or the granting of any
motion made on behalf of the Government dismissing any charges in the above-captioned case,
whichever date is later.

5. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material or Sensitive
Disclosure Material. All such persons shall be subject to the terms of this Order. Defense counsel
shall maintain a record of what Confidential Material and Sensitive Disclosure Material has been

disclosed to which such persons.

 

 

 

 

 

 

 
Case 1:21-cr-00349-JSR Document9 Filed 06/14/21 Page 4of5

6. The Government may authorize, in writing, disclosure of Confidential Material or
Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order
of this Court.

7. This Order does not prevent the disclosure of any Confidential Material or Sensitive
Disclosure Material in any hearing or trial held in this action, or to any judge or magistrate judge,
for purposes of this action. All filings should comply with the privacy protection provisions of
Fed. R. Crim. P. 49.1.

8. In the event of any dispute as to the Government’s designation of particular material as
Confidential Information or Sensitive Disclosure Material, the parties shall meet and confer,
without prejudice to a subsequent application by defense counsel seeking de-designation of such
material by the Court. If the defense moves the Court for de-designation of disputed material, the
Government shall respond within seven days of the defense filing, absent further Order of this
Court. The Government shall bear the burden of establishing good cause for its Confidential
Information or Sensitive Disclosure Material designation of the disputed materials. Absent a
contrary order of this Court, the Government’s designation of material as Confidential Information
or Sensitive Disclosure Material shall be controlling

9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 
Case 1:21-cr-00349-JSR Document9 Filed 06/14/21 Page 5of5

 

 

Retention of Jurisdiction

10. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: /s/ Marguerite B. Colson Date: June 8, 2021
Marguerite B. Colson
Assistant United States Attorney

Bat. Di Date: June 8, 2021

Christine Delince, Esq.
Counsel for Tameka Lewis

 

 

 

 

SO ORDERED:

Dated: New York, New York
June fQ,. 2021

 

THE HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 

 

 
